DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered.

Examiner’s Amendment
3.	Authorization for this examiner’s amendment was given in an interview with Emily White on March 21, 2022.
4.	The application has been amended as follows:

Claims

19. (Currently Amended) The method of claim 12, wherein integrating of the plurality of packets of each of the plurality of flows into the one meta packet per flow includes:
while a size of the one meta packet per flow is less than a specified threshold value, integrating the plurality of packets into the one meta packet per flow sequentially and cumulatively; and
per flow to the TCP/IP stack when the size of the one meta packet per flow is equal to or greater than the specified threshold value.

20. (Currently Amended) The method of claim 12, wherein integrating the plurality of packets of each of the plurality of flows into the one meta packet per flow includes:
while a number of payloads included in the one meta packet per flow is less than a specified threshold value, integrating the plurality of packets into the one meta packet per flow sequentially and cumulatively; and 
transmitting the one meta packet per flow to the TCP/IP stack when the number of payloads included in the one meta packet per flow is equal to or greater than the specified threshold value.

Allowable Subject Matter
5.	Claims 1-4, 6-14, and 16-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance.
Applicant's arguments with respect to the 35 U.S.C. 112 rejection of claims 9 and 10 have been considered and are persuasive. The arguments overcome the grounds for the rejection under 35 USC 112.
An updated search has been performed and Applicant’s remarks filed on March 7, 2022 have been fully considered, and these remarks, in combination with the examiner’s amendment filed herein, have overcome the submitted prior art. 
Regarding claim 1, as amended, applicant argues claim 1 is in condition for allowance, because applied references Jain ‘974 Emb1 (US 2015/0263974, embodiment of FIG. 3, para Jain ‘974 Emb2 (US 2015/0263974, embodiment of FIG. 4, para 72-73, “Jain ‘974 Emb2”), and Kurakami ‘304 (US 2020/0351304, “Kurakami ‘304”) do not disclose “integrate a plurality of packets of each of the plurality of flows into one meta packet per flow, using each of generic receive offload (GRO) engines corresponding to the plurality of cores respectively, when a packet per second (PPS) for each respective flow of the plurality of flows is equal to or greater than a threshold; and transmit the plurality of packets of each of the plurality of flows to a TCP/IP stack without integrating the plurality of packets, when the PPS for each respective flow of the plurality of flows is less than the threshold” (See Remarks, page 12, para 4-5, page 13, para 1).
The prior art of record, considered individually or in any reasonable combination, fail to fairly show or suggest a claimed invention comprising, among other limitations, “integrate a plurality of packets of each of the plurality of flows into one meta packet per flow, using each of generic receive offload (GRO) engines corresponding to the plurality of cores respectively, when a packet per second (PPS) for each respective flow of the plurality of flows is equal to or greater than a threshold; and transmit the plurality of packets of each of the plurality of flows to a TCP/IP stack without integrating the plurality of packets, when the PPS for each respective flow of the plurality of flows is less than the threshold.” These limitations, in combination with the remaining limitations of claim 1, are not taught nor suggested by the prior art of record. 
Independent claim 12 and dependent claims 2-4, 6-11, 13-14, and 16-20 are allowed for the same reasons.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 /MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474